TATE, Circuit Judge, with whom ALVIN B. RUBIN, POLITZ, JOHNSON and JERRE S. WILLIAMS,
join, dissenting:
Almost thirty years ago, in 1954, the Supreme Court of the United States definitively decided that the Louisiana direct action statute and the public policies of Louisiana embodied therein provided the measure of recovery against an insurance company that had insured a vessel involved in a maritime accident, regardless of the liability limits of the Limitation of Liability Act. Maryland Casualty Company v. Cushing, 347 U.S. 409, 74 S.Ct. 608, 98 L.Ed. 806 (1954).1
*1305Fifteen years ago, this court held that the Limitation of Liability Act provides a personal defense to a vessel owner that, under Louisiana law, is not available to a vessel’s insurer in a suit brought under Louisiana’s direct action statute. Olympic Towing Corporation v. Nebel Towing Company, Inc., 419 F.2d 230 (5th Cir.1969), cert. denied, 397 U.S. 989, 90 S.Ct. 1120, 25 L.Ed.2d 396 (1970). The basis for the court’s decision was that the defense was personal to the vessel owner because permitting the insurer to take advantage of the shipowner’s right to limit his liability would have impermissibly thwarted the public policies embodied in the Louisiana direct action statute. Nebel Towing, 419 F.2d at 238.
For the past fifteen to thirty years, the admiralty bench and bar of Louisiana have decided and argued cases on the basis of the principles established by these decisions. Additionally, insurance policies have been sold and rates determined on the basis of the principles they embody.
Just recently, the Supreme Court of Louisiana cited Nebel Towing with approval in connection with a determination of which personal defenses are not available to an insurer in a direct action. Danzy v. United States Fidelity & Guaranty Co., 380 So.2d 1356, 1359 (La.1980). The only federal reported decision, other than Nebel Towing, dealing with the direct action statute of a territorial unit of the United States has likewise concluded that, under the Puerto Rico direct action statute, an insurer cannot avail itself of defenses personal to its insured, including the defense of limitation of liability, and may be held liable up to the full amount for which it has received premiums. Torres v. Interstate Fire and Casualty Company, 275 F.Supp. 784 (D.Puerto Rico 1967), cited with approval by Ramos v. Continental Insurance Company, 493 F.2d 329, 333 & n. 4 (1st Cir. 1974).
Nevertheless, despite this overwhelming authority, the majority’s opinion chooses at this late date to overrule Nebel Towing and to cast doubt on the vitality of the United States Supreme Court’s decision in Maryland v. Cushing. For whatever virtues there may be to the theory that “Admiralty is Ancient and Admiralty is Different,” Merchants National Bank of Mobile v. The Dredge General G.L. Gillespie, 663 F.2d 1338, 1353 (5th Cir.1981) (Tate, J., dissenting), cert. dismissed, 456 U.S. 966, 102 S.Ct. 2263, 72 L.Ed.2d 865 (1982), there is no warrant, in view of the United States Supreme Court’s definitive ruling, for this court, at this late stage, to override the public policy and the laws of the State of Louisiana.
The majority to some extent relies upon an attempt to say that its present holding' is based upon the insurance contract provision rather than the owner’s personal defense of limited liability. This reasoning was rejected by the Louisiana immunity decisions cited by the majority, which are to the effect that under the direct action statute an insurer could not limit its liability for up to its policy limits by a contract clause providing that its contract insured only those amounts for which the insured himself could be held liable.
Under its terms, the present insurance contract covered the entire loss, as held by the district court. To permit the insurer by its contract clause to invoke the owner’s statutory limitation of liability, a defense personal of the owner, thwarts Louisiana’s policies incorporated in its direct action statute no less than if the insurer had attempted to invoke directly the owner’s personal defense of statutory limitation of liability. It contravenes as much the holding of the United States Supreme Court in Maryland Casualty Company v. Cushing, supra, that Louisiana’s direct action policies outweigh federal limitation of liability policies, for the majority to permit the insurer by language quibbles in its contract *1306to reduce nevertheless the full loss-coverage afforded by its contract only to that for which the owner-insured can be held liable by reason of the invocation of the owner’s personal defense based upon the Limitation of Liability Act.
For these reasons, I respectfully dissent.

. Cushing involved an attempt to recover damages for the death of five seamen who drowned in a maritime accident. The plaintiffs sued the liability underwriters of the owner and charterer of the ship. Meanwhile, the owner and charterer of the vessel filed a petition in admiralty to limit their liability under the provisions of the Limitation of Liability Act. The federal district court had decided that federal law and the policies underlying the Limitation of Liability Act governed, and refused to give effect to Louisiana's direct action statute. Cushing v. Texas & P. Ry. Co., 99 F.Supp. 681 (E.D.La.1951). The Fifth Circuit held, instead, that Louisiana’s direct action statute governed, and that the plaintiffs could proceed against the insurer within the terms and limits of the policy. Cushing v. Maryland Casualty, 198 F.2d 536 (5th Cir.1952). A four-member plurality plus Justice Clark’s concurrence affirmed this principal ruling of the circuit court. 347 U.S. at 427, 74 S.Ct. at 618. A four-member plurality opinion authored *1305by Justice Frankfurter would have affirmed the ' district court. The writer finds difficulty in concluding that this ruling was “confusing.”